Citation Nr: 1041989	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-41 590	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active military duty from March 1956 to 
February 1960.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 rating determination by the Department 
of Veterans Affairs (VA) Regional Office (RO), in St. Louis, 
Missouri.  In August 2010, the Veteran testified at a Travel 
Board hearing held before the undersigned Acting Veterans Law 
Judge.  It was agreed at the hearing that the record would be 
held open for 30 days for the Veteran to submit additional 
evidence; however, no additional evidence has been received from 
either the Veteran or his representative.  The transcript from 
that hearing has been associated with the claims file and has 
been reviewed.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran does not have a left leg disability.  


CONCLUSION OF LAW

The Veteran does not have a left knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).  Where there is a chronic disease shown as such in 
service or within the presumptive period under 38 C.F.R. § 3.307 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 
247, 253 (lay evidence of in-service incurrence is sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the claim.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Factual Background and Analysis

The Veteran is seeking service connection for residuals of a left 
leg injury.  At his hearing, he testified that he fell from a 
ladder in December 1958 and cut his left leg to the bone.  The 
Veteran maintains that he has a current left leg disability and 
that is a result of the in-service injury.

However, the primary impediment to a grant of service connection 
in this case is the absence of medical evidence of a current 
disability.  Here, the greater weight of the medical evidence 
indicates that the Veteran does not currently have a left leg 
disability.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
absence of proof of a present disability, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Service treatment records (STRs) show that in early December 
1958, the Veteran sustained an abrasion to the left pretibial 
region, which was treated with bacitracin dressing.  Several days 
later redness and swelling developed around the abrasion area and 
the Veteran was admitted for more intensive therapy.  The 
clinical impression was cellulitis of the left pretibial region.  
He was discharged after three days with the improvement of the 
wound and continued to do well until late December when he went 
swimming.  At that time the scab came off and the wound began to 
drain a serous fluid and became reddened.  The Veteran was 
readmitted for further treatment.  X-rays several days later 
showed no bony involvement and the Veteran was discharged to duty 
on December 31, 1958.  At his separation examination in February 
1960, a two-inch scar was noted on the left tibia, but there were 
no other findings to suggest a chronic left leg disorder or that 
provide a basis for such a diagnosis.  See Clyburn v. West, 
12 Vet. App. 296, 301 (1999).  

Likewise, no medical records immediately after service contain 
diagnoses of any pertinent left leg disorder.  In fact, the 
claims folder is devoid of any treatment records or other medical 
documents pertaining to his claimed left leg disability until 
March 2009, almost 50 years after his separation from service in 
1960.  At that time the Veteran submitted a private medical 
statement documenting his history of a wound to the left pretibia 
region with cellulitis and purulent drainage.  The physician 
noted that the Veteran had been hospitalized for two months for 
this injury and was discharged from the service in 1960 without 
it completely healing.  It was also noted that currently the 
Veteran has scar tissue, tenderness, stiffness, and weather 
sensitivity to the left pretibia region, which the examiner 
concluded was 100 percent related to the in-service injury.  

In February 2010, the Veteran underwent VA examination to 
determine the nature and extent of any left lower extremity 
disorder and to obtain an opinion as to its etiology.  The 
examiner reviewed the claims file in its entirety, including 
service treatment records documenting the Veteran's in-service 
history of left leg injury with recurrent episodes of cellulitis.  
The Veteran noted that because of his duties working with 
amphibious vessels, he was in and out of the water a great deal 
and that each reexposure to water would flare the problem and 
cause recurrent pain and difficulty.  He also noted that he had 
not had any drainage from this area in years, but did have 
constant aching discomfort in the area.  This medical opinion is 
consistent with the Veteran's medical history as documented in 
the claims file.  

Examination of the left leg revealed no visible abnormality.  The 
skin was intact and well healed with no tenderness in this area.  
X-rays of the left tibia showed evidence of vascular 
calcifications and questionable calcifications of the medial 
meniscus, which may be on the basis of degenerative disease.  The 
cortex of the bones of the lower leg was intact.  The clinical 
impression was previous history of cellulitis involving the left 
pretibial area with residual pain and discomfort in the area of 
the injury.  The examiner noted that there was nothing visible 
that could be identified as scarring at the site of the previous 
injury and he could not identify any palpable bony abnormality.  

In this case, the Board is unable to attribute left leg injury 
residuals to service.  As indicated above, the Veteran has not 
proffered any current medical evidence of a left leg disability.  
Insofar as the current medical records document complaints of 
left tibial pain, the Board notes that pain alone does not in and 
of itself constitute a disability for which service connection 
may be granted when there is no sufficient factual showing that 
the pain derives from an in-service injury or disease.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service 
connection may not be granted for symptoms unaccompanied by a 
diagnosed disability).  In the absence of a clear diagnosis, or 
abnormality which is attributable to some identifiable disease or 
injury during service, an award of service connection cannot be 
granted.  

To that end, the Board has also given careful consideration to 
the March 2009 opinion, which appears to be based, in part, on a 
review of some service records.  However, the opinion is 
considerably weakened by the fact that it does not reflect 
knowledge of the Veteran's entire history since 1960 since it 
failed to account for the lengthy gap in the medical record from 
1960 to 2009.  Specifically, there was no discussion of how an 
injury that occurred so long ago was manifesting the current 
symptomatology claimed by the Veteran, particularly in light of 
the absence of clinical evidence in the interim.  Moreover the 
private medical opinion is somewhat cursory in that no rationale 
was given and it was not accompanied by any clinical findings in 
support.  See Bloom v. West, 12 Vet. App. 1985 (1999) (holding 
that the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion.").  A medical opinion is not 
adequate when it is unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995); Kightly v. Brown, 6 Vet. App. 
200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
an actual predicate in the record are not probative medical 
opinions).  

The most significant weakness in the March 2009 opinion is that 
the physician indicated that there was scar tissue on the left 
leg.  However, the February 2010 VA examiner unequivocally 
determined that there was no scarring in the relevant area.  
Because the VA examiner would have likely observed any scar 
tissue on examination, that portion of the March 2009 opinion is 
called into question.  

After weighing all the evidence, the Board finds great probative 
value in the February 2010 VA examiner's conclusions, and, in 
light of the other evidence of record, the opinion is sufficient 
to satisfy the statutory requirements of producing an adequate 
statement of reasons and bases where the expert has fairly 
considered material evidence which appears to support the 
Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 
(1995).  The private medical opinion, while not discounted 
entirely, is entitled to less weight in the face of the remaining 
evidentiary record, particularly regarding whether there is 
current scarring at the site of the prior injury.

In reaching the above conclusions, the Board has not overlooked 
the Veteran's testimony provided during his hearing before the 
Board in August 2010, his statements to healthcare providers, or 
his written contentions.  

As to his assertions that he developed a left leg disorder as a 
result of service, the Board notes that he can attest to factual 
matters of which he had first-hand knowledge, e.g., symptoms of 
acute injury, pain.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  Additionally, as noted above, the STRs show 
treatment for left leg injury.  However, the Board does not find 
these assertions to be competent evidence of a current disability 
because as a layperson, lacking in medical training and 
expertise, the Veteran cannot diagnose a left leg disability and 
its etiological relationship to service.  His contentions are not 
statements merely about symptomatology, an observable medical 
condition, or a contemporaneous medical diagnosis, but rather 
clearly fall within the realm of requiring medical expertise, 
which he simply does not have.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature).  

Therefore, the Veteran's opinion, to the extent it is to be 
accorded some probative value, is far outweighed by the STRs, 
which show that any pertinent left leg injury he may have 
experienced during service was not considered chronic; the post-
service medical reports, which are silent for any complaints or 
treatment for decades years after the Veteran's separation from 
service; and the findings of the February 2010 VA examiner.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evidence does 
not show that the two-inch scar that was seen at the time of the 
separation examination currently exists.

Accordingly, the Board finds that entitlement to service 
connection for left leg injury residuals based on in-service 
incurrence must be denied despite the Veteran's documented in-
service injury because the record does not show that he suffered 
any chronic disability due to that injury.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Stated another way, the Board must deny 
his claim because, while the record shows the Veteran injured his 
left leg during service, the injury did not result in a current 
disability.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In a letter dated in November 2008, the RO informed the Veteran 
of the information and evidence needed to substantiate his claim 
of service connection.  The letter also informed him of VA's duty 
to assist him in substantiating his claim under the VCAA, and the 
effect of this duty upon his claim.  Moreover, the letter 
informed the Veteran of how disability ratings and effective 
dates are generally assigned.  See Dingess, 19 Vet. App. at 484.

The Board finds VA has satisfied its duty to assist the Veteran 
in the development of the claim.  His pertinent post-service 
treatment reports are of record and the RO obtained a VA 
examination in February 2010.  The Board finds that the VA 
examination is as adequate for deciding the claim, as it reflects 
a full review of all medical evidence of record, is supported by 
sufficient detail, and refers to specific documents and medical 
history as well as the Veteran's service history to support the 
conclusions reached.  Importantly, it answers the salient 
question of whether the Veteran has a current left leg 
disability.  Thus, the Board concludes that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of left leg injury is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


